Citation Nr: 0629891	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  05-20 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased (compensable) initial disability 
evaluation for right knee arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and K. L.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to April 
1981.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Anchorage, 
Alaska, Department of Veterans' Affairs (VA), Regional Office 
(RO).  In that decision, the RO granted service connection 
for a right knee disorder secondary to a service-connected 
left knee disorder.  In July 2006, the veteran testified at a 
video conference hearing before the undersigned Acting 
Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking a higher disability rating for his 
service-connected right knee disorder because he believes it 
is compensably disabling and also because he believes that 
the disorder has become worse since the last VA examination 
in March 2004.  

A review of the record indicates that the veteran has sought 
treatment for his knee disorder at the VA and at the Alaska 
Native Medical Center through July 2006.  The veteran has 
submitted records of this treatment, along with waivers of RO 
consideration, directly to the Board.   

Additionally, during the July 2006 video conference, the 
veteran indicated that he had experienced increased 
symptomatology of the right knee since the last VA 
examination.  He indicated he was willing to report for 
another examination should it be necessary.  Significantly, 
the veteran also argued that right knee instability warrants 
a compensable rating in and of itself, despite the statement 
by the VA examiner in March 2004 that the veteran's service-
connected right knee arthritis did not contribute to ligament 
laxity.  To that end, the veteran has submitted medical 
literature from the National Institutes of Health in support 
of his position that there is a causal relationship.  On 
remand, the Board notes that the RO must apply all 
potentially applicable law, including VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  

Given these factors, the Board finds that another VA 
examination would be helpful in determining the exact nature 
and degree of severity of the service-connected right knee 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
complete VA orthopedic examination in 
order to fully evaluate the service-
connected right knee disability.  The 
claims folder with a copy of this remand 
must be made available to the examiner to 
review in conjunction with the 
examination.  All appropriate tests 
deemed necessary should be accomplished.  
The examiner must provide comprehensive 
reports including complete rationales for 
all conclusions made.  Complete range of 
motion studies should be performed to 
accurately ascertain the amount of 
limitation of motion present.  Any 
instability and the degree of laxity 
should be noted.  The inability to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance should 
be described, and the degree of 
functional loss due to pain should also 
be indicated.  38 C.F.R. § 4.40 (2005).  
It should be indicated whether there is 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45 (2005).  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record with consideration of all 
potentially applicable laws and 
regulations, including 23-97 and 
VAOPGCPREC 9-98.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



